Dove, J. Claimants, Joseph T. King, Theodore G. Lassin and Herman Leslie, filed their complaint against respondent for various amounts hereinafter set forth for services rendered the Department of Public Works and Buildings. A stipulation was entered into by claimants and respondent as follows: “That, prior to April 21, 1967, claimants were employees of respondent, and that, on March 2, 1967, each of them was advised by telegram that he was being suspended for thirty days without pay pending an investigation of garage operations. “That on April 1, 1967 each claimant was reinstated, and that on April 21, 1967 the position of each claimant was abolished. “That claimants are entitled to the pay due them during the period of suspension as follows: Claimant, Joseph T. King ....................... $716.00 Claimant, Theodore G. Lassin.................... 609.00 Claimant, Herman Leslie ........................ 609.00 “That the parties will present no witnesses nor evidence before Commissioner Griffin. “That the Court shall decide and render judgment herein according to the rights of the parties, and in the same manner as if the facts stipulated herein were proved upon the trial of said issues.” We are of the opinion that each of the claimants is justly entitled to the amount claimed from the Department of Public Works and Buildings. Claimant, Joseph T. King, is awarded the sum of $716.00. Claimant, Theodore Gr. Lassin, is awarded the sum of $609.00. Claimant, Herman Leslie, is awarded the sum of $609.00.